Citation Nr: 0009515	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  98-16 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for a duodenal ulcer, 
currently evaluated as 20 percent disabling.

ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to August 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas.




REMAND


A preliminary review of the record disclosed a need for 
further development in this case.  Specifically, the veteran 
has indicated in his October 1998 substantive appeal that his 
duodenal ulcer has become worse.  A claim that a service- 
connected condition has become more severe is well grounded 
where the veteran asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992

Further, the veteran underwent a VA examination in May 1998 
which was to include aboratory work and an Upper 
Gastrointestinal (GI).  However, the May 1998 examination 
report indicates that the veteran failed to report for the 
laboratory work, and an Upper GI.  Thereafter, the report of 
the Upper GI series was received.  In his substantive appeal, 
the veteran assets that he was not instructed, or scheduled, 
to have blood work done.  Considering the foregoing, and 
noting that the VA is obligated to develop relevant evidence 
that may include medical examinations, the Board concludes 
that an additional VA examination would be helpful to 
ascertain the status of his duodenal ulcer.  See Perry v. 
Brown, 9 Vet. App. 2, 6 (1996).  The veteran is informed that 
if he fails to report for the scheduled examination, his 
claim shall be denied.  See 38 C.F.R. § 3.655(b) (1999).

Therefore, in light of the foregoing, the Board finds that 
additional development is necessary. Accordingly, this case 
is REMANDED to the RO for the following:

1.  The veteran should be afforded an 
examination, to determine the current 
severity and manifestations of his 
duodenal ulcer.  Any and all indicated 
evaluations, studies, tests, and 
laboratory work deemed necessary by the 
examiner should be accomplished, to 
include an Upper GI.  The examiner is 
requested to report complaints and 
clinical findings in detail and 
clinically correlate the complaints and 
clinical findings to a diagnosed 
disorder.  The examiner is further 
requested to comment on the presence or 
absence of findings such as vomiting, 
hematemesis, melena, anemia, weight loss 
and impairment of health.  

2.  After completion of the above 
development, the RO should readjudicate 
the case based on the additional 
information.  If the determinations 
remain adverse to the veteran, then the 
veteran should be provided with a 
supplemental statement of the case, and 
be afforded the appropriate time in which 
to respond.

The purpose of this REMAND is to accord due process of law.  
The Board does not intimate any opinion as to the merits of 
these claims, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence in 
connection with the current appeal.  No action is required of 
the veteran until further notification.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



